Citation Nr: 1427636	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-11 518	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for groin rash, to include as secondary to exposure to herbicides in service.  

2.  Entitlement to a compensable rating for tinea pedis of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1970 to May 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2006 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the pendency of his appeal, the Veteran requested that his claims file be transferred to the RO in Indianapolis, Indiana; jurisdiction of this matter is now with the Indianapolis RO.  In July 2010, a videoconference hearing was held before a Veterans Law Judge who is no longer employed by the Board; a transcript of the hearing is in the claims file.  In January 2011, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.  

[During the processing of the Board's January 2011 remand, the AOJ issued a March 2012 rating decision that found that it appropriate to combine the service connection issue on appeal with the increased rating issue on appeal.  The Board, at this time, preserves the original characterization of the two separate appellate issues and defers consideration of possible recharacterization of the issues until after the Veteran has been afforded a new Board hearing (discussed below).]

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Veteran was afforded a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  The Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In May 2014, the Veteran was offered an opportunity for another Board hearing before a Veterans Law Judge who would decide his case; in May 2014, he responded that he wishes to appear before a Veterans Law Judge via videoconference from his local regional office.  Because videoconference hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference Board hearing.  This matter should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

